Appeal Reinstated and Order filed May 15, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00733-CV
                                   ____________

            JAY & VMK, CORP. AND JOHN KELLY, Appellants

                                        V.

        BERTRAM TURNER AND REGULATORY LICENSING &
       COMPLIANCE AND CHRISTINA LOPEZ, HUMANITARIAN
                  FINANCIAL INC., Appellees


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-34625

                                     ORDER
      On January 18, 2018, we abated this accelerated appeal on appellees’ motion
pending a ruling on their motion for rehearing in an original proceeding in the
Supreme Court of Texas, No. 17-0099, In re Turner. We instructed appellees to
notify this court within 10 days of a ruling in Turner or by March 19, 2018,
whichever is sooner, of the status of Turner. No response has been filed.
      The court has learned from the supreme court’s website that the motion for
rehearing in Turner was denied on April 13, 2018.

      Accordingly, the appeal is REINSTATED. Appellees’ brief is due within 20
days of this order.

                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown.




                                        2